Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on January 31, 2019. It is noted, however, that applicant has not filed a certified copy of the TW 108103738 application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  “wall,;” should be “wall,” in line 3.  Additionally, the limitation “an interior space” in line 4 should be differentiated from “an interior space” in lines 2-3 and for examination purposes, that of line 4 would be interpreted as “a second interior space.” Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “the rear end” in line 3 should be “a rear end.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the interval of the inner wall” renders the claim indefinite, as the word interval generally means a gap between objects and this meaning of interval does not make sense in “an interior space formed by the outer wall and the interval of the inner wall is provided for filling in clean air,” as it is unclear how a gap of the inner wall, by itself, and the outer wall form an interior space. Additionally, the limitation "the interval" in line 5 and there is insufficient antecedent basis for this limitation in the claim. Furthermore, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In this case, the limitation “during operation, the piercing device is pressed at the outer 
Claims 2-4 are rejected as dependents of claim 1. 


Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Mader et al. (US 6,082,585) discloses a double layer medical fluid bag 11, 12, comprising an inner wall 11, an outer wall 12, and a piercing device 21, wherein a liquid medicine is filled into an interior space of the inner wall (see Fig. 2A); the outer wall is spaced apart and surrounded around the exterior of the inner wall (see col. 9, ll. 2-4), and an interior space formed by the outer wall and the interval of the inner wall is provided for filling in clean air (see col. 9, ll. 2-4). However, Mader does not disclose the piercing device installed between the outer wall and the inner wall, as Mader discloses the piercing device attached to the outside of the outer wall. Additionally, Mader does not disclose the piercing device pressed at the outer surface of the outer wall so that the piercing device moves forward to pierce the inner wall, as Mader discloses the piercing device pressed outside and away from the outer surface of the outer wall in order to move forward (see Fig. 5D). In Applicant’s invention, piercing device 331 is connected to the outer wall in such a way that when the outer wall is pressed inward, the piercing device moves forward and pierces the inner wall, allowing for air to go from a space between the outer wall and the inner wall into a different space that is surrounded by the inner wall, which then allows for pressure on the liquid in the different space. In Mader, the piercing device is set up on support plate on the outside of the outer wall so as to be pushed through both the outer wall and the inner wall, such that it goes through the outer wall at two points and the inner wall at two points (see Figs. 5C, 5D). No motivation for modifying the piercing device position could be found absent glancing into Applicant’s specification, especially as Mader discloses the specific design of the support plate in relation to the outer bag relates to the spring force of the support plate causing separation of the outer bag from the inner bag during use (see col. 7, ll. 23-27). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaczmarek (US 7,896,199), disclosing a portable liquid-dispensing bag with an inner bag and outer bag and Ipenburg (US 4,946,040), disclosing a bag with a piercing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781